Order, Supreme Court, New York County (Paul G. Feinman, J.), entered October 13, 2006, which, inter alia, granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The court correctly held that plaintiffs claim for unpaid wages, based on certain findings in an arbitration award and asserted by plaintiff in a CPLR article 75 proceeding that was brought to a final conclusion, is barred by the doctrine of res judicata (see O’Brien v City of Syracuse, 54 NY2d 353, 357 [1981]). We have considered and rejected plaintiff’s other contentions. Concur—Tom, J.P., Mazzarelli, Saxe, Marlow and Williams, JJ.